t c memo united_states tax_court k slaughter petitioner v commissioner of internal revenue respondent docket no filed date charles e hodges ii lynn e fowler and james e brown for petitioner david delduco john w sheffield iii courtney s bacon christopher d bradley and shannon e craft for respondent memorandum findings_of_fact and opinion wells judge the instant case involves determinations of deficiencies in self-employment taxes pursuant to sec_1401 of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure for petitioner’s tax_year sec_2010 and sec_2011 respectively petitioner is a successful author who during the years in issue received substantial royalty income pursuant to several publishing contracts respondent contends that all of the payments petitioner received from her publishing contracts during and were derived from her trade_or_business as an author and therefore are subject_to self-employment_tax pursuant to sec_1401 petitioner contends that only a portion of the payments is allocable to her trade_or_business which she defines narrowly to include only her writing the central issue we must decide is how much of petitioner’s income from publishing contracts is derived from her trade_or_business and therefore subject_to self-employment_tax if we conclude that petitioner understated the amount of her trade_or_business income and that there are deficiencies we must then also decide whether the sec_6662 and b negligence_penalty applies findings_of_fact petitioner resided in georgia when the petition was filed during taxable_year sec_2010 and sec_2011 petitioner spent roughly to weeks in georgia engaged in writing petitioner has worked since the 1990s to establish herself as a brand all section references are to the internal_revenue_code in effect for the years in issue and all rules references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties settled all other matters in the notice_of_deficiency author because it was her determination that the difference between writing generally and writing for a living is branding a brand author is one who provides prestige or reliable profits to a publishing house when she decided to become a writer petitioner set out in a businesslike fashion to obtain stationery a reputable agent and a contract with a new york publishing house she succeeded in working with a media coach and publishers to develop her name and likeness into a successful brand therefore in addition to writing she spent time during and meeting with publishers agents media contacts and others to protect and further her status as a brand author during the years in issue petitioner received payments pursuant to contracts she had entered into during the years through contracts the contracts all provide for payments in a similar manner the publishers agree to make two types of payments the first is a nonrefundable advance paid in the respective ways set forth in the contracts the second is a royalty or a portion of the revenue or profits generated by the sales of petitioner’s manuscripts the a third type of payment which the parties did not address in detail is bonuses tied to the sale numbers of the contracted-for books and adaptations of petitioner’s books into movies petitioner entered into separate contracts for the manufacture and sale of audio versions of her books those contracts follow a pattern similar to the book contracts in which the publisher agrees to pay petitioner royalties from the sales rentals downloads and sublicensing of the continued contracts specify the royalty rates applied to the revenue or profits from the works only the amounts in excess of the advance amounts are paid as royalties the contracting publishers receive more than just the right to print publish distribute sell and license the works and manuscripts written or to be written by petitioner they also secure the right to use her name and likeness in advertising promotion and publicity for the contracted works petitioner is required to provide photos and be available for promotional activities the contracts include noncompete clauses which vary in scope from requiring that the specified manuscript be completed before others to prohibiting petitioner’s entry into another contract until her writing obligations are met publishers also secure the right to advertise other works in petitioner’s books qualified by the requirement that petitioner consent to the specific advertisements several of the contracts allow for but do not require a share of advertising proceeds to be paid to petitioner as a condition of her consent finally the contracts include an exclusive option for the respective publisher to negotiate the contract for petitioner’s next works continued audio versions of her books petitioner also receives more than just her advances and royalties for instance some contracts include a marketing guaranty requiring the publisher to spend a minimum amount on marketing for petitioner’s books although the publishers fund the marketing plan petitioner’s agent retains the authority over its development another example is petitioner’s option to purchase the publisher’s plates at a reduced cost for any book that goes out of print and that the publisher refuses to reissue or license in that instance the rights in the work also revert to petitioner the various requirements of the contracts and the additional benefits described above appear to be standard in the publishing industry it is not standard however to assign a particular value to such rights and benefits in the contracts petitioner’s contracts are no exception they do not allocate the advances or royalties between writing the works promoting the works noncompete clauses or exclusive options on her federal_income_tax returns for and petitioner deducted as a business_expense the cost of leasing a vehicle to attend media interviews and promotional events she also deducted the cost of hosting her own promotional events not all of petitioner’s meetings and events were within driving distance of atlanta however for marketing purposes many of her meetings were scheduled in new york city while there petitioner often attended meetings conducted media interviews and participated in publishing industry events such as trade shows during the years in issue petitioner also met with a fellow writer to collaborate on a script for a possible television series to facilitate her various activities petitioner rented an apartment in new york city and deducted the rent on her and returns nyc apartment petitioner also deducted the cost of business_gifts to agents editors publishers and others petitioner’s promotional activities and writing have created a very successful brand and body of work in petitioner’s case her brand includes her name and likeness as well as her reputation goodwill and existing readership book buyers walk into book stores and request petitioner’s books using her name rather than the title petitioner has developed good relationships with booksellers and librarians which help to sell her books she also maintains contact with her readership through social media websites and a newsletter petitioner was not a brand author when she signed her first contract in by the time she entered into her contract in she had become a brand author and her typical advance had grown eightfold today petitioner spends the same amount of time writing a book as she did in the change in income is due to petitioner’s cachet as a brand author ie her ability to attract and engage readers speak in front of a crowd and recommend other authors within her publishing house petitioner’s name is valuable to her publisher because it is how book buyers identify her books because petitioner sells books and is able to entice people into book stores she fits into her publishers’ business like a jewel in the ir crown in short publishers now pay more for petitioner’s work because of her brand to prepare her and returns petitioner turned to the same tax preparation firm she has worked with for approximately years several people from the firm including karen wesley a certified_public_accountant worked together to prepare petitioner’ sec_2010 and sec_2011 returns ms wesley has been licensed since prepares roughly tax returns per year and has worked with petitioner for approximately eight years in order to prepare the returns petitioner first met with a bookkeeper and then with ms wesley to review questions and ensure that the firm had everything it needed for each return the firm worked as a team and addressed any followup issues with petitioner on the phone after finalizing the return petitioner reviewed it with steve harless the paid preparer who signed the return over the course of working with petitioner and talking with petitioner’s agent it became apparent to ms wesley that petitioner was compensated for more than simply writing ms wesley came to understand that an author’s earned_income is generally the amount_paid for actually writing but that petitioner’s income was higher because she was also paid for her name and likeness ms wesley concluded that any amount_paid to petitioner for_the_use_of her name and likeness was investment_income ie payment for an intangible asset beyond that of her trade_or_business as an author ms wesley noted the distinction between investment_income and income generated from writing because in her opinion only the latter would give rise to self-employment_tax ms wesley therefore concluded that petitioner should pay self-employment_tax only on the amount that publishers pay her for writing and not on amounts paid for her name and likeness although the preparers conducted research to determine the income allocable to petitioner’s trade_or_business they found no definitive authority in the particular instance of a brand author’s income they decided to report all of the advances and royalties petitioner received on a schedule e supplemental income and loss subtract the portion relating to the trade_or_business of writing and report that amount on a schedule c profit or loss from business the schedule c amount therefore represents the team’s calculation of petitioner’s trade_or_business income the preparers calculated the amount of petitioner’s self- employment_tax due using only the schedule c income amount they did not calculate any self-employment_tax due from the balance of the advances and royalties left on schedule e the accounting team did not have copies of petitioner’s publishing contracts to calculate the amount reported on petitioner’s schedule c the preparers used a calendar-based approach they applied the percentage of the year which petitioner spent writing to the total payments she received for the year petitioner did not provide the preparers with a work calendar instead the preparers relied on petitioner’s statement that it took her roughly to weeks to produce a manuscript for a publisher the preparers applied a 12-week period and assumed a five-day workweek because petitioner told them she occasionally took time off from writing for the tax_year the percentage reported was higher than that for because petitioner spent more time writing no other adviser recommended apportioning the income in the foregoing manner and no appraiser was employed to value petitioner’s contracts or opine on the calendar-based approach the only individuals outside the accounting firm with whom the team discussed their conclusions were petitioner and her agent the preparers shared with petitioner the plan to split the income explained that it was based on a conclusion that some of petitioner’s income from the publishing contracts was not related to her trade_or_business of writing and discussed their computations which were based on the percentage of petitioner’s time spent writing petitioner was a longtime client of the accounting firm and she relied on their conclusions and judgment to prepare accurate returns the preparers told petitioner that they did not find authority for treating the income in the manner they suggested but advised her that the allocation on the returns was proper the firm’s preparers did not provide any written advice to petitioner as to the treatment of her income on the returns they did not believe such treatment was an aggressive return position they considered it reasonable opinion we must decide what portion of petitioner’s income from publishing contracts is derived from her trade_or_business and therefore subject_to self- employment_tax pursuant to sec_1401 we have jurisdiction over petitioner’s timely filed petition see sec_6211 sec_6213 26_tc_1159 sec_1_1401-1 income_tax regs we decide this case on the preponderance_of_the_evidence see 131_tc_185 supplementing t c memo sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as net_earnings from self-employment sec_1402 defines net_earnings from self- employment in pertinent part as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business the term derived in turn requires a nexus between the income received and a trade_or_business that is or was actually carried on t here must be some trade_or_business activity by the taxpayer which gives rise to the income 76_tc_441 the definition of trade_or_business must be construed broadly and requires an examination of all the facts and circumstances 480_us_23 81_tc_830 generally when used in reference to self-employment_income the term trade_or_business has the same meaning as it does in sec_162 sec_1402 to be engaged in a trade_or_business within the meaning of sec_162 and by extension sec_1402 an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income and profit see commissioner v groetzinger u s pincite in summary for income to be subject_to self-employment_tax a taxpayer must be engaged in a trade_or_business and the income must derive from that trade or business see sec_1401 sec_1402 and b the dispute we must resolve in this case is whether there is a distinction for self-employment_tax purposes between petitioner’s royalty income derived from her writing and any royalty income derived from her name and likeness petitioner contends that one portion of her royalty payments is derived from her writing which is a trade_or_business and that another portion is derived not from her writing but rather solely from her name and likeness--personal attributes which are not part of any trade_or_business respondent contends that there is a sufficient nexus between the royalties paid to petitioner and her trade_or_business of writing such that all of her income from publishing contracts is subject_to self-employment_tax respondent relies upon several cases in which we concluded that the taxpayers who were authors owed self-employment_tax on all of their royalty income see dacey v commissioner tcmemo_1992_187 hittleman v commissioner tcmemo_1990_325 aff’d 945_f2d_409 9th cir allen v commissioner tcmemo_1982_93 aff’d 707_f2d_522 11th cir see also revrul_68_498 1968_2_cb_377 revrul_55_385 1955_1_cb_100 none of the taxpayer- authors in the foregoing cases and revenue rulings cited by respondent however contended that the royalty payments should be allocated between the trade or business of writing and an intangible asset petitioner is not challenging her deficiency on the basis of allowable expenses see allen v commissioner tcmemo_1982_93 attempting to shift her royalty income by donating her copyrights to a nonprofit entity of her own creation see hittleman v commissioner tcmemo_1990_325 or contending that her writing activity is a hobby see dacey v commissioner tcmemo_1992_187 revrul_68_498 supra none of the authorities cited by respondent establishes that income derived from an author’s brand provides a sufficient nexus to her trade_or_business of writing so as to be subject_to self-employment_tax respondent contends that this court and others have limited the application of the nexus test both explicitly and implicitly to cases with a particular set of distinguishable facts when taxpayers receive payments in lieu of engaging in their trade_or_business meaning that the payments are separate and distinct from the taxpayer’s trade_or_business and that they are made precisely for not engaging we are not bound by revenue rulings and we evaluate them on the basis of the power to persuade standard articulated by the supreme court in 323_us_134 see 133_tc_202 aff’d 679_f3d_1109 9th cir 129_tc_131 under that standard the weight we give revenue rulings depends upon their persuasiveness and the consistency of the commissioner’s position over time taproot admin servs inc v commissioner t c pincite in it see eg 827_f3d_968 11th cir addressing whether postretirement program distributions are subject_to self- employment_tax aff’g in part dismissing in part tcmemo_2013_271 86_f3d_1126 fed cir analyzing termination_payments 38_f3d_1094 9th cir the taxpayer received these payments precisely because he was no longer working for state farm rev’g tcmemo_1992_655 108_tc_130 analyzing termination_payments 76_tc_441 finding that the insurance payments in issue were made explicitly for the taxpayer’s inability to work petitioner contends that the payments for her brand are contrary to respondent’s contention separate and distinct from payments for her trade_or_business of writing she furthermore contends that this is the case even when they are made by one payor and that these distinct payments are not trade_or_business income petitioner cites revrul_68_499 1968_2_cb_421 in support of both of her contentions revrul_68_499 supra discusses a company paying royalties to certain individuals who are also employed by the company on the basis that the licensing contracts are separate and distinct from the employment contracts the revenue_ruling concludes that the royalties are not paid for services performed by the individuals that they are not wages and that therefore they are not subject_to payroll_taxes id petitioner offered expert testimony in support of her contention that just as with the employer in revrul_68_499 supra her publishers’ intent was to pay one amount for her writing and another separate and distinct amount for her brand according to petitioner’s expert the actual writing of a manuscript is but a small percentage of the value a publisher seeks from an author an author’s work may sell on the basis of the author’s name and readers’ expectations for a particular kind of story rather than for the quality of the writing the total contract amount is greatly influenced by several elements such as branding which are not spelled out on paper but are known to both parties despite the existence of these other elements petitioner’s expert testified that she has always seen them valued together with the writing of the manuscript on the basis of this testimony petitioner contends that the amount_paid for her writing is what a publisher would pay a nonbrand author and the excess of that amount is a separate and distinct payment for her brand petitioner’s expert was not qualified or offered as an expert in valuation but rather as an expert in the publishing industry and author branding analogizing earned wages to net_earnings and payroll_taxes to self- employment_tax petitioner contends that the conclusion in revrul_68_499 supra should be applied to her case specifically she contends that payment for the writing of a manuscript is payment for a service wages have been defined as payments made in exchange for services sec_3121 milligan v commissioner f 3d pincite n and therefore by analogy payment for such a service should be subject_to self-employment_tax just as wages are subject_to payroll_taxes in contrast payment for something other than a service such as the licensing royalties is not a wage see jones v commissioner tcmemo_1998_354 so the separate and distinct payment for petitioner’s brand should not be subject_to self- employment_tax respondent counters that we should disregard the parties’ intent because petitioner is improperly attempting to add or vary the meaning of the contracts using inadmissible parol evidence see estate of goldberg v commissioner t c when a taxpayer attempts to challenge a contractual allocation this court generally applies the strong_proof rule unless the court to which appeal would normally lie has adopted a different rule 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the eleventh circuit to which the instant case is appealable absent stipulation to the contrary has adopted the rule_of 378_f2d_771 3d cir vacating and remanding 44_tc_549 see 827_f3d_968 11th cir aff’g in part dismissing in continued memo furthermore he contends that there is no separate and distinct payment because all of petitioner’s income is directly or indirectly tied to the selling of her books if a contract provides no allocation between different elements however then it is ambiguous and we may analyze the mutual intent of the parties see eg jorgl v commissioner tcmemo_2000_10 aff’d without published opinion 264_f3d_1145 11th cir see also 79_tc_72 aff’d a f t r 2d 10th cir furthermore this court has analyzed single royalty contracts to allocate different types of compensation_for purposes of the income_tax see eg 140_tc_141 136_tc_547 80_tc_768 in this case however we need not analyze the contract parties’ intent because petitioner’s reliance on revrul_68_499 supra is misplaced petitioner’s analogy fails because it attempts to adapt out-of-context definitions of employment to the definition of trade_or_business income under sec_1402 we are not able to focus solely on the words net_earnings to the exclusion of the continued part tcmemo_2013_271 taxpayers can challenge the tax consequences of an agreement only by adducing proof which would be admissible to alter its construction in an action between the contracting parties or to show a contract’s unenforceability because of mistake undue influence fraud duress et cetera id words trade_or_business the statute provides that net_earnings from self- employment includes income derived from any trade_or_business an allocation within petitioner’s contracts is beside the point if all elements are to be allocated to a trade_or_business we conclude that petitioner’s brand is part of her trade_or_business we construe trade_or_business broadly and examining all of the facts find that petitioner was engaged in developing her brand with continuity and regularity for the primary purpose of income and profit see jones v commissioner tcmemo_1998_354 dacey v commissioner tcmemo_1992_187 hittleman v commissioner tcmemo_1990_325 petitioner set out in a businesslike fashion to obtain stationery a reputable agent and a publishing contract petitioner worked with a media coach and publishers to develop a successful brand she has spent time including during and meeting with publishers agents media contacts and others to protect and further her status as a brand author she attended interviews and promotional events and works to develop and maintain good relationships with booksellers and librarians petitioner also uses social media websites and a newsletter to maintain her brand with her readership further it is common in the publishing industry for writers to build brands and promote their work we have held that an author’s tv and radio appearances for example are evidence that a taxpayer is in the trade_or_business of writing rather than writing as a hobby see eg dacey v commissioner tcmemo_1992_187 petitioner contends that her brand could never be part of a trade_or_business because she is not in the trade_or_business of being herself furthermore her brand is not tied to the quantity or quality of her writing and therefore it has an insufficient nexus with her trade_or_business as an author we do not agree the fact that petitioner’s brand involves personal traits such as her name and likeness does not mean that it cannot form part of her trade_or_business if petitioner’s brand has commercial value it can form part of her trade_or_business petitioner also misapplies the nexus test to satisfy the nexus test the earnings must be tied to the quantity or quality of the taxpayer’s labor milligan v commissioner f 3d pincite the question is not whether petitioner’s brand is tied to the quantity or quality of her writing but rather whether the payments for her brand are tied to the quantity or quality of her efforts in developing her brand petitioner herself admits she has worked to develop a brand royalties earned from her brand are not solely a result of her publishers’ actions although the publishers fund the marketing plan for petitioner’s books petitioner’s agent retains the authority over its development petitioner’s and her agent’s promotional activities and monitoring of sales information contribute to the sale of her books such sales-focused work is sufficiently routine that we consider it part of petitioner’s trade_or_business petitioner’s books in turn sell in part on the basis of her brand strength petitioner’s brand signals to readers what content they can expect from her books the loyalty of her readership base translates into higher sales and her high sales then enhance her brand petitioner’s brand and her writing combined are monetized first by the selling of books and second by providing petitioner with the leverage to negotiate for higher advances and royalty rates we note petitioner’s treatment of her expenses as further evidence that payments for her brand derive from a trade_or_business petitioner deducted the rent paid for the nyc apartment on her schedule c even though most of her analyzing petitioner’s business_expenses in this manner does not contradict the parties’ stipulation is not unfair and is not a new_matter raised by respondent that shifts the burden_of_proof see rule a a new position taken by the commissioner is not necessarily a new_matter if it merely clarifies or develops the original determination and is consistent with or does not increase the amount of deficiency 61_tc_744 the parties stipulated certain amounts petitioner was entitled to deduct as business_expenses the parties did not stipulate that the expenses related to petitioner’s writing and not her brand respondent’s analysis merely develops the original determination that all of petitioner’s income from publishing contracts is trade_or_business income whether it was paid for her writing or her brand and is therefore not a new_matter writing was done in georgia the apartment’s main purpose was to facilitate petitioner’s attendance at meetings and conferences and to make connections with agents publishers and booksellers petitioner may have met with a screenwriter in the nyc apartment to collaborate on a script but the fundamental benefit of having a presence in new york city was to develop her brand not to write petitioner also deducted advertising costs the cost of a car used in part to attend promotional activities around atlanta and gifts sent to her contacts in the publishing world such expenses demonstrate that petitioner’s trade_or_business extends beyond writing to its promotion if such promotion and brand-related expenditures are schedule c trade_or_business_expenses then the income derived from the brand to which those expenses relate is also trade_or_business income see sec_1402 we turn finally to the remaining non-trade-or-business elements petitioner contends can be found in her contracts such elements include payments for the publisher’s right to advertise in books published from petitioner’s writing access to her readership the right to continue an existing series the right to use characters from prior books published from her writing and noncompete clauses some of the elements she identified fall squarely within her trade_or_business the elements involving written series and characters are directly related to her writing activities see newberry v commissioner t c pincite petitioner’s readership is made up of those who enjoy petitioner’s writing therefore providing a sufficient nexus without her writing there can be no books whose pages may be used for advertising further the contracts include provisions that petitioner is upon request entitled to proceeds from the advertising in her books if the contracts provide for additional and separate payment for that revenue it follows that none of petitioner’s advances or royalties are allocable to it the remaining element petitioner explicitly identified is the amount_paid for the noncompete clauses in the contracts income earned for not working is not subject_to self-employment_tax see eg 38_f3d_1094 newberry v commissioner t c pincite petitioner contends that any amount allocable to noncompete clauses should similarly not be subject_to self- employment_tax upon review of petitioner’s so-called noncompete clauses however we conclude that for the most part they do not prevent petitioner from contracting with others they merely require that the contracted work be completed first consequently we hold that petitioner may not exclude any amount from her trade_or_business income that she alleges is from noncompete clauses in sum we conclude that all of the payments to petitioner pursuant to the publishing contracts are income derived from her trade_or_business as an author and such income is subject_to self-employment_tax regarding the penalties a taxpayer may be liable for a penalty of of the portion of an underpayment which is attributable to among other things negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of internal revenue laws or to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances sec_6662 85_tc_934 it also includes the failure to make a reasonable attempt to determine the correctness of a position that would seem to a reasonable person to be too good to be true sec_1_6662-3 income_tax regs petitioner also has provided no way to value the payments made for these clauses the contracts are silent as to any allocation or cost of a breach petitioner’s expert witness testified almost exclusively as to the premium paid for a brand author and not as to any other right and applying the calendar method used by petitioner’s return preparers would be nonsensical for a noncompete provision pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof 116_tc_438 where the commissioner has met his burden of production a taxpayer may attempt to show reasonable_cause for the underpayment the penalty will not apply if a taxpayer reasonably relies in good_faith on a return preparer sec_6664 sec_1_6664-4 income_tax regs the preparer must be a competent professional with sufficient expertise to justify reliance the taxpayer must provide necessary and accurate information to the preparer and the taxpayer must actually rely in good_faith on the preparer’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir for a taxpayer to reasonably rely on a preparer’s advice the advice must not be based on unreasonable factual or legal assumptions sec_1_6664-4 and ii income_tax regs petitioner engaged the services of several qualified professionals to prepare her tax returns including a certified_public_accountant with many decades of experience petitioner provided everything requested from her and the preparers petitioner moved that the court hold that respondent failed to meet his burden of production as to the sec_6662 penalty because we find that petitioner had reasonable_cause for her underpayment we will deny the motion as moot were satisfied with the information it was reasonable for petitioner to rely on her preparers’ expertise considering that she has no background in finance law or tax see 469_us_241 the preparers’ advice was based on an assessment of the facts of petitioner’s situation and a comparison to the available authority accordingly we hold that petitioner reasonably relied on the advice of her preparers and therefore is not liable for the negligence penalties to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
